Case 3:21-cv-01339-CAB-BGS Document 14 Filed 07/30/21 PageID.1000 Page 1 of 5



  1 KENNETH A. KUWAYTI (CA SBN 145384)
    KKuwayti@mofo.com
  2 BERKELEY FIFE (CA SBN 325293)
    BFife@mofo.com
  3 MORRISON & FOERSTER LLP
    755 Page Mill Road
  4 Palo Alto, California 94304-1018
    Telephone: 650.813.5600
  5 JOHN R. LANHAM (CA SBN 289382)
  6 JLanham@mofo.com
    JANET S. KIM (CA SBN 313815)
  7 JKim@mofo.com
    MORRISON & FOERSTER LLP
  8 12531 High Bluff Drive
    San Diego, California 92130-2040
  9 Telephone: 858.720.5100
 10 Attorneys for Plaintiffs
    MITCHELL REPAIR INFORMATION
 11 COMPANY,
    INCORPORATED
                  LLC and SNAP-ON

 12
                          UNITED STATES DISTRICT COURT
 13
                       SOUTHERN DISTRICT OF CALIFORNIA
 14
 15    MITCHELL REPAIR INFORMATION             Case No. 3:21-cv-01339-CAB-BGS
 16    COMPANY, LLC, a Delaware limited
       liability company, and SNAP-ON          DECLARATION OF JANET S.
 17    INCORPORATED, a Delaware                KIM CERTIFYING PLAINTIFFS’
       corporation,                            COMPLIANCE WITH THE
 18                                            COURT’S JULY 29, 2021 ORDER
                       Plaintiffs,             [DOC. NO. 10]
 19           v.                               Judge: Hon. Cathy Ann Bencivengo
 20                                            Courtroom: 15A
       AUTEL. US INC., a New York
 21    corporation, and AUTEL                  Jury Trial Demanded
       INTELLIGENT TECHNOLOGY
 22    CORP., LTD., a Chinese corporation,

 23                    Defendants.

 24
 25
 26
 27
 28
                                                       KIM DECL RE JULY 29, 2021 ORDER
                                                          Case No. 3:21-cv-01339-CAB-BGS
      sf-4538931
Case 3:21-cv-01339-CAB-BGS Document 14 Filed 07/30/21 PageID.1001 Page 2 of 5



  1           I, Janet S. Kim, declare:
  2           1.     I am a member of the bar of the State of California and an attorney
  3   with Morrison & Foerster LLP, counsel of record for Plaintiffs Mitchell Repair
  4   Information Company, LLC and Snap-on Incorporated (collectively, “Plaintiffs”). I
  5   am admitted to practice before this Court. I submit this declaration to certify
  6   Plaintiffs’ compliance with the Court’s July 29, 2021 Order Setting Briefing
  7   Schedule and Hearing on Ex Parte Motion for Temporary Restraining Order [Doc.
  8   No. 10]. I have personal knowledge of the matters set forth below. If called as a
  9   witness, I could and would competently testify as follows:
 10           2.     I caused copies of: (i) Plaintiffs’ Ex Parte Motion to File Documents
 11   Under Seal, and supporting documents [Doc. No. 5]; (ii) public, redacted versions1
 12   of Plaintiffs’ Ex Parte Motion for (1) Temporary Restraining Order and (2) Order
 13   to Show Cause regarding Preliminary Injunction, and supporting documents [Doc.
 14   No. 6]; (iii) Plaintiffs’ Ex Parte Motion for (1) Leave to Take Expedited Discovery
 15   and (2) Evidence Preservation Order, and supporting documents [Doc. No. 7]; and
 16   (iv) Plaintiffs’ Ex Parte Motion for Entry of Interim Protective Order, and
 17   supporting documents [Doc. No. 8] (collectively, “Ex Parte Motions”) to be sent to
 18   Defendants Autel. US Inc. (“Autel US”) and Autel Intelligent Technology Corp.,
 19   Ltd. (“Autel ITC”) via the following means:
 20                     a. Process server hand-delivery to Autel US’s California registered
 21                        agent c/o Shuping Wang at 5282 Palazzo Dr., Dublin, CA
 22                        94568, completed on July 29, 2021;
 23                     b. UPS overnight mail to Autel US’s California registered agent
 24                        c/o Shuping Wang at 5282 Palazzo Dr., Dublin, CA 94568, sent
 25
      1
 26       Because outside counsel for Autel US has not yet appeared, and because these
 27   papers contain Plaintiffs’ highly confidential business information, Plaintiffs
 28   provided the public, redacted versions of these papers.
                                                                KIM DECL RE JULY 29, 2021 ORDER
                                                 1
                                                                   Case No. 3:21-cv-01339-CAB-BGS
      sf-4538931
Case 3:21-cv-01339-CAB-BGS Document 14 Filed 07/30/21 PageID.1002 Page 3 of 5



  1                      on July 29, 2021;
  2                   c. Process server hand-delivery to Autel US’s headquarters at 175
  3                      Central Ave., Ste. 200, Farmingdale, NY 11735, completed on
  4                      July 30, 2021;
  5                   d. UPS overnight mail to Autel US’s headquarters at 175 Central
  6                      Ave., Ste. 200, Farmingdale, NY 11735, sent on July 29, 2021;
  7                   e. Email with return receipt requested to Autel US’s public sales
  8                      and support email addresses at ussupport@autel.com and
  9                      sales@autel.com, respectively, sent on July 29, 2021;
 10                   f. Facsimile to Autel US’s public fax address at (631) 357-3304,
 11                      attempted on July 29, 2021;
 12                   g. UPS express international mail to Autel ITC at 7th, 8th and 10th
 13                      Floor, Building B1, Zhiyuan, Xueyuan Road, Xili, Nanshan,
 14                      Shenzhen, 518055, China, sent on July 29, 2021;
 15                   h. Email with return receipt requested to Autel ITC’s public sales
 16                      and support email addresses at support@autel.com and
 17                      sales@auteltech.net, respectively, sent on July 29, 2021; and
 18                   i. Facsimile to Autel ITC’s public fax address at 0086-755-8614-
 19                      7758, attempted on July 29, 2021 Pacific Daylight Time/July 30,
 20                      2021 China Standard Time.
 21          3.    I caused a copy of the Court’s July 29, 2021 Order Setting Briefing
 22   Schedule and Hearing on Ex Parte Motion for Temporary Restraining Order [Doc.
 23   No. 10] to be sent to Defendants via the following means:
 24                   a. Process server hand-delivery to Autel US’s California registered
 25                      agent c/o Shuping Wang at 5282 Palazzo Dr., Dublin, CA
 26                      94568, completed on July 30, 2021;
 27                   b. USPS certified mail and UPS overnight mail to Autel US’s
 28                      California registered agent c/o Shuping Wang at 5282 Palazzo
                                                              KIM DECL RE JULY 29, 2021 ORDER
                                               2
                                                                 Case No. 3:21-cv-01339-CAB-BGS
      sf-4538931
Case 3:21-cv-01339-CAB-BGS Document 14 Filed 07/30/21 PageID.1003 Page 4 of 5



  1                      Dr., Dublin, CA 94568, sent on July 30, 2021;
  2                   c. Process server hand-delivery to Autel US’s headquarters at 175
  3                      Central Ave., Ste. 200, Farmingdale, NY 11735, completed on
  4                      July 30, 2021;
  5                   d. USPS certified mail and UPS overnight mail to Autel US’s
  6                      headquarters at 175 Central Ave., Ste. 200, Farmingdale, NY
  7                      11735, sent on July 30, 2021;
  8                   e. Email with return receipt requested to Autel US’s public sales
  9                      and support email addresses at ussupport@autel.com and
 10                      sales@autel.com, respectively, sent on July 29, 2021;
 11                   f. USPS Priority Mail International and UPS express international
 12                      mail to Autel ITC at 7th, 8th and 10th Floor, Building B1,
 13                      Zhiyuan, Xueyuan Road, Xili, Nanshan, Shenzhen, 518055,
 14                      China, sent on July 30, 2021; and
 15                   g. Email with return receipt requested to Autel ITC’s public sales
 16                      and support email addresses at support@autel.com and
 17                      sales@auteltech.net, respectively, sent on July 29, 2021.
 18          4.    On July 30, 2021, process servers confirmed personal service of the Ex
 19   Parte Motions and the Court’s July 29 Order on both Autel US’s California
 20   registered agent, Shuping Wang, at 5282 Palazzo Dr., Dublin, CA 94568 and an
 21   individual at Autel US’s headquarters at 175 Central Ave., Ste. 200, Farmingdale,
 22   NY 11735.
 23          5.    On July 29, 2021, I received two emails each from
 24   ussupport@autel.com and support@autel.com appearing to be automated emails
 25   confirming delivery of emails sending the Ex Parte Motions and the Court’s July
 26   29 Order to those email addresses.
 27          6.    On July 29, 2021 Pacific Daylight Time/July 30, 2021 China Standard
 28   Time, staff in Morrison & Foerster LLP’s Beijing office contacted a general phone
                                                             KIM DECL RE JULY 29, 2021 ORDER
                                               3
                                                                Case No. 3:21-cv-01339-CAB-BGS
      sf-4538931
Case 3:21-cv-01339-CAB-BGS Document 14 Filed 07/30/21 PageID.1004 Page 5 of 5



  1   number listed publicly for Autel ITC, 0755-8614-7778, and reached a receptionist
  2   who reported that Autel ITC does not have a fax number. In light of this
  3   information, and because multiple attempts to each of Autel US’s fax address at
  4   (631) 357-3304 and Autel ITC’s fax address at 0086-755-8614-7758 over the
  5   course of July 27 and 29, 2021 were unsuccessful, no further attempts were made to
  6   deliver documents via facsimile.
  7          I declare under penalty of perjury under the laws of the United States that the
  8   foregoing is true and correct. Executed on July 30, 2021, at San Diego, California.
  9
 10                                                   /s/ Janet S. Kim
                                                     Janet S. Kim
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                               KIM DECL RE JULY 29, 2021 ORDER
                                                4
                                                                  Case No. 3:21-cv-01339-CAB-BGS
      sf-4538931
